Exhibit 10.1

 

FOURTH AMENDMENT TO LEASE

 

This Fourth Amendment to Lease (“Fourth Amendment”) is made and entered into
effective as of February 14, 2012 (“Effective Date”), by and between Castro
Mountain View, LLC, a California limited liability company, and CP6CC, LLC, a
Delaware limited liability company, as tenants in common (collectively, the
“Landlord”) and Vivus, Inc., a Delaware corporation (“Tenant”).

 

RECITALS

 

A.           WHEREAS, Landlord’s predecessor in interest and Tenant entered into
that certain Lease Agreement dated October 16, 2006 (“Original Lease”), as
amended by a First Amendment to Lease dated November 18, 2008 (the “First
Amendment”), for approximately 14,237 square feet of leasable space located at
1172 Castro Street which is part of a two building complex (“Complex”), in the
City of Mountain View, County of Santa Clara, State of California (the “Original
Premises”);

 

B.             WHEREAS, Landlord and Tenant subsequently entered into a Second
Amendment to Lease dated November 12, 2009 (the “Second Amendment”) for the
addition to the Original Premises of approximately 3,769 square feet of leasable
space located at 1174 Castro Street, Suite 210 in the City of Mountain View,
County of Santa Clara, State of California (the “First Expansion Space”);

 

C.             WHEREAS, Landlord and Tenant subsequently entered into a Third
Amendment to Lease dated December 3, 2010 (the “Third Amendment”) for the
extension of the term of the Original Lease for the Original Premises and the
First Expansion Space to July 31, 2012, among other things (the Original Lease,
First Amendment, Second Amendment, and the Third Amendment are collectively
referred to herein as the “Lease”); and

 

D.            WHEREAS, Landlord and Tenant desire to amend various provisions of
the Lease on the terms and conditions set forth below.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged by the Landlord and Tenant, the
parties do hereby agree as follows:

 

1.                                      Second Expansion Space.

 

Commencing on March 15, 2012 (“Second Expansion Space Commencement Date”) and
continuing through March 31, 2017 (“Additional Expansion Period”), the Leased
Premises is hereby expanded to include Suite 200, located in the 1174 Castro
Street building, Mountain View, California, consisting of approximately 4,914
square feet (the “Second Expansion Space”).  The building known as 1174 Castro
Street, Mountain View, California, 94040 is outlined on Exhibit A attached
hereto and incorporated herein by reference.

 

1

--------------------------------------------------------------------------------


 

2.                                      Lease Term and Option to Extend.

 

a.                                       Lease Term, Option to Extend, and Rent
for Original Premises and First Expansion Space.

 

Pursuant to a letter dated January 24, 2012, Tenant has exercised its option to
extend the Term of the Lease for the Original Premises and the First Expansion
Space, as provided in Section 3 of the Third Amendment, for a period of twelve
(12) months commencing on August 1, 2012 and terminating on July 31, 2013
(“Extension Term”).

 

During the Extension Term of August 1, 2012 to July 31, 2013, Tenant shall pay
to Landlord Base Monthly Rent (also referred to in the Lease as Minimum Rent)
for the Original Premises and the First Expansion Space on the first day of each
month in equal monthly installments without offset or deduction, as follows:

 

Period

 

Original
Premises Base
Monthly Rent
(14,237 sq ft)

 

First Expansion
Space
Base Monthly
Rent
(3,769 sq. ft)

 

Base Monthly Rent
(total per month)
(18,006 sq. ft).

 

8/1/2012 to 7/31/2013

 

$

34,650.25

 

$

10,364.75

 

$

45,015.00

 

 

In addition to the payment of Base Monthly Rent, Tenant shall continue to pay
Additional Rent for the Original Premises and the First Expansion Space as set
forth in the Third Amendment during the period of August 1, 2012 to July 31,
2013.  Monthly Base Rent shall be NNN.

 

Tenant has exercised its one remaining option to extend the Term under the
Lease.  However, Tenant shall have one additional option to extend the Term of
the Lease beyond July 31, 2013 for an additional twelve (12) months commencing
on August 1, 2013 and terminating on July 31, 2014 under the same terms and
conditions as stated in the Lease under Article 15.

 

The notice period of not less than nine months prior to the expiration of the
Lease Term required by Section 15.1 shall apply to this one additional option.

 

b.                                       Lease Term and Option to Extend for
Second Expansion Space.

 

i.                                          Term of Lease for Expansion Space. 
The Term of the Lease is hereby extended to March 31, 2017 with respect to the
Second Expansion Space.

 

ii.                                       Option to Extend Lease for Second
Expansion Space.  Tenant shall have one (1) option to extend the Term of the
Lease for the Second Expansion Space beyond March 31, 2017 for an additional
sixty (60) months commencing on April 1, 2017 and terminating on March 31, 2022
under the same terms and conditions as stated in Article 15 of the Lease, except
that:

 

2

--------------------------------------------------------------------------------


 

(a) the Base Monthly Rent for the sixty (60) month option period shall be at 95%
of Fair Market Rent (as defined in the Lease), with annual increases as
determined as part of the process as set forth in Article 15 of the Lease; and

 

(b) the notice period of not less than nine (9) months prior to the expiration
of the Lease Term required by Section 15.1 (a) of the Lease shall be reduced to
a period of not less than six (6) months prior to the expiration of the Lease
Term.

 

3.                                      Base Monthly Rent and Additional Rent
for Second Expansion Space.

 

In addition to Base Monthly Rent (also referred to in the Lease as Minimum Rent)
for the Original Premises and the First Expansion Space as set forth in the
Third Amendment, during the Additional Expansion Period, Tenant shall pay to
Landlord Base Monthly Rent for the Second Expansion Space on the first day of
each month in equal monthly installments without offset or deduction, as
follows:

 

Period

 

Second Expansion Space
Base Monthly Rent
(total per month)

 

3/15/2012 - 4/30/2012

 

$

0.00

 

5/1/2012 - 3/31/2013

 

$

13,513.50

 

4/1/2013 - 3/31/2014

 

$

13,918.91

 

4/1/2014 - 3/31/2015

 

$

14,336.47

 

4/1/2015 - 3/31/2016

 

$

14,766.56

 

4/1/2016 - 3/31/2017

 

$

15,209.56

 

 

In addition to the payment of Additional Rent for the Original Premises and the
First Expansion Space as set forth in the Third Amendment, during the Additional
Expansion Period, Tenant shall also pay to Landlord Additional Rent for the
Second Expansion Space during the Additional Expansion Period.  Tenant’s Expense
Share for the Second Expansion Space shall mean the percentage obtained by
dividing the rentable square footage of the Second Expansion Space at the time
of the calculation by the rentable square footage of the Building (for Tenant’s
Expense Share of the Building) and by the rentable square footage of the Complex
(for Tenant’s Expense Share of the Complex).  In the event that any portion of
the Property is sold by Landlord, or the rentable square footage of the Second
Expansion Space or the Complex is otherwise changed, Tenant’s Expense Share for
the Second Expansion Space shall be recalculated to equal the percentage
described in the second sentence of this paragraph, so that the aggregate
Tenant’s Expense Share of all tenants of the Complex shall equal 100%.

 

Such percentages are as follows for the various suites leased by Tenant:

 

Suite

 

Square
Footage

 

Tenant’s Expense Share
of the Building

 

Tenant’s Expense
Share of the
Complex

 

Original Premises

 

14,237

 

100%    of Building 1172

 

34.3

%

First Expansion Space (Suite 210)

 

3,769

 

13.22% of Building 1174

 

8.82

%

Second Expansion Space (Suite 200)

 

4,914

 

17.25% of Building 1174

 

11.50

%

 

3

--------------------------------------------------------------------------------


 

4.                                      Increase in Security Deposit.  Tenant
shall deposit with Landlord, concurrently with Tenant’s execution of this Fourth
Amendment, the amount $21,794.32 as an additional security deposit for the
performance by Tenant of the terms of this Lease to be performed by Tenant,
thereby increasing Tenant’s Security Deposit under the Lease to $48,132.77.  The
Security Deposit shall be governed by the provisions of Section 3.7 of the
Original Lease.

 

5.                                      Tenant Improvement Allowance.  Upon
execution of this Fourth Amendment by Landlord and Tenant, and approval of this
Fourth Amendment by the Current First Lender, Landlord agrees to pay Tenant a
Tenant Improvement Allowance (“TIA”) at the rate of fifteen dollars ($15.00) per
square foot of the Second Expansion Space.  Any cost or expense of Tenant’s
improvements to the Second Expansion Space shall be the responsibility of
Tenant.

 

6.                                      Condition of Second Expansion Space.  In
consideration for Landlord giving the TIA to Tenant as set forth in Section 5
above, Tenant agrees to take the Second Expansion Space in its “as is” condition
on the Second Expansion Space Commencement Date.

 

7.                                      Brokers.  Tenant represents and warrants
that it is not represented by a real estate broker or finder in connection with
this Fourth Amendment.  Landlord shall pay any and all commissions and/or fees
which are due to Landlord’s broker in connection with this Fourth Amendment
pursuant to the terms of a separate agreement.  If any person or entity makes a
claim for a commission, finder’s fee or other similar compensation in connection
with this Fourth Amendment based upon any contact, dealings or communication
with Tenant, then Tenant shall, at its cost and expense defend Landlord from
such claim, and shall indemnify and hold Landlord harmless from all costs,
damages, claims, liabilities and expenses (including, without limitation,
reasonable experts’ and attorneys’ fees and costs) incurred by Landlord in
defending against the claim.

 

8.                                      Approval of Landlord’s Lender.  This
Fourth Amendment is subject to and conditioned upon Landlord obtaining the
approval for this Amendment from the Landlord’s existing 1st mortgage lender
(the “Current First Lender”). Landlord shall use commercially reasonable efforts
to obtain such approval, including delivering a copy of this Amendment to the
Current First Lender within three (3) business days of the full execution of
this Amendment. Landlord shall provide prompt written notice to Tenant of its
receipt of the approval of the Current First Lender to this Amendment (in which
case, the condition in this Section 8 shall be deemed satisfied) or the
disapproval of the Current First Lender to this Amendment (in which case, this
Amendment shall be terminated and of no further force and effect).

 

4

--------------------------------------------------------------------------------


 

9.                                      No Offer.  Preparation of this Fourth
Amendment by Landlord or Landlord’s agent and submission of the same to Tenant
shall not be deemed an offer to Tenant to lease.  This Fourth Amendment shall
become binding upon Landlord and Tenant only when fully executed by both
parties.

 

10.                               Miscellaneous.  All terms not specifically
defined herein are as defined in the Lease.  Except as amended or modified by
this Fourth Amendment, all terms and conditions of the Lease shall remain
unchanged and in full force and effect and Landlord and Tenant shall be bound
thereby.  This Fourth Amendment may be executed in one or more counterparts,
which counterparts shall together constitute an original document.  In the event
of a conflict between the terms of this Fourth Amendment and the terms of the
Lease, the terms of this Fourth Amendment shall prevail and be controlling.

 

IN WITNESS WHEREOF, the Landlord and the Tenant have executed this Fourth
Amendment to Lease, to be effective as of the Effective Date.

 

 

Tenant:

 

 

 

VIVUS, Inc., a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

Date Executed: :

 

 

 

 

(Landlord’s signature on following page)

 

5

--------------------------------------------------------------------------------


 

Landlord:

 

 

 

Castro Mountain View, LLC,

 

a California limited liability company

 

 

 

By:

West Valley Properties, Inc.,

 

 

a California corporation, its Manager

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Date Executed:

 

 

 

 

 

By:

Guardian Equity Growth, Inc.,

 

 

a California corporation, its Manager

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Date Executed: :

 

 

 

 

 

 

 

 

CP6CC, LLC, a Delaware limited liability company

 

 

 

By:

Cupertino Partners VI, a California limited

 

 

partnership, its Sole Member

 

 

By:  West Valley Properties, Inc., a

 

 

        California corporation, its General Partner

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

Date Executed: :

 

 

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SITE PLAN

 

[g52561kei001.gif]

 

7

--------------------------------------------------------------------------------